 Case 1:14-cr-00196-GJQ ECF No. 412, PageID.2203 Filed 06/24/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                              __________________________

UNITED STATES OF AMERICA,

               Plaintiff,                                             Case No. 1:14-CR-196-03

v.                                                                    HON. GORDON J. QUIST

TERRY LEE PEAKE, JR.,

            Defendant.
__________________________________/

                   ORDER GRANTING IN PART MOTION FOR EARLY
                      TERMINATION OF SUPERVISED RELEASE

       In 2015, Defendant, Terry Lee Peake, Jr., was convicted of conspiracy to distribute cocaine

and sentenced to sixty months of imprisonment to be followed by four years of supervised release.

Peake began serving his term of supervised release on September 16, 2019. He has filed a motion

requesting an early termination of supervised release. (ECF No. 408.) The government

acknowledges that several factors support an early termination but opposes the motion because

Peake has not yet served half of his supervised release term. (ECF No. 411.)

       Section 3583(e) of Title 18 of the United States Code provides for modification and

termination of a term of supervised release. After considering certain statutory factors in § 3553(a),

a court may terminate a term of supervised release after one year of supervised release if the court

finds that early termination “is warranted by the conduct of the defendant released and the interest

of justice.” 18 U.S.C. § 3583(e)(1). “Early termination of supervised release is a discretionary

decision that is only warranted in cases where the defendant shows changed circumstances – such

as exceptionally good behavior.” United States v. Atkin, 38 F. App’x 196, 198 (6th Cir. 2002).

But, “mere compliance with the conditions of release is not enough to merit early termination of
 Case 1:14-cr-00196-GJQ ECF No. 412, PageID.2204 Filed 06/24/21 Page 2 of 2




supervised release because ‘[m]odel prison conduct and full compliance with the terms of

supervised release is what is expected of a person under the magnifying glass of supervised

release.’” United States v. Mathis-Gardner, 110 F. Supp. 3d 91, 93-94 (D.D.C. 2015) (quoting

United States v. McKay, 352 F. Supp. 2d 359, 361 (E.D.N.Y. 2005)).

        Having reviewed the record and considered the factors in 18 U.S.C. § 3553(a)(1)-(7), the

Court finds that the interest of justice warrants an early termination of Peake’s supervised release.

18 U.S.C. § 3583(e)(1). Peake has maintained gainful employment at Graphic Packaging since

December of 2019. He resides in a steady home with his sister and his girlfriend. It is undisputed

that Peake has not had any violation while on supervised release. His exemplary behavior has

resulted in the probation officer placing Peake on the administrative caseload. The government

argues that the Court should wait to grant early termination until Peake has completed half of his

supervised release term. Although the Court acknowledges that Peake has served only 21 months

of his 48-month term, the Court finds that the continued supervision on the administrative caseload

for another 3 months is unnecessary. Peake has demonstrated the “exceptionally good behavior”

that warrants an early termination of supervised release. See Atkin, 38 F. App’x at 198.

        Accordingly, IT IS HEREBY ORDERED that the supervised release of Terry Lee Peake,

Jr., shall terminate as of Midnight, July 30, 2021, provided that he has no violation of supervised

release prior to that date.


Dated: June 24, 2021                                          /s/ Gordon J. Quist
                                                             GORDON J. QUIST
                                                       UNITED STATES DISTRICT JUDGE




                                                 2
